Per Curiam.
This is plaintiff’s rule for a new trial based on inadequacy of the verdict. The damages awarded in the case are wholly inadequate as gauged by the undisputed evidence. The verdict was for $770 only, while the defendant’s proofs con*712ceded a loss of rentals and a cost of repairs to the injured building in excess of the amount awarded.
Conceding the measure of damages to be the diminution of the value of the property caused by the wrongful act of the defendants as contended by them, there is no rational explanation of the jury’s finding in the amount stated.
In the event a new trial is granted we are urged by the plaintiff to limit the issue to the matter of damages. This we cannot do. A finding by the jury implying entire disregard of the evidence in one of its phases and a misapprehension of its legal duty is not entitled to stand in any of its parts.
The rule will be made absolute on the whole case.